Exhibit 10.2
SUPPLEMENTARY PENSION PLAN
OF
AIR PRODUCTS AND CHEMICALS, INC.
AS AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 PURPOSE OF THE PLAN
    2  
Section 1.1
    2  
ARTICLE 2 DEFINITIONS
    2  
Section 2.1
    2  
Section 2.3
    7  
ARTICLE 3 BENEFITS
    7  
Section 3.1 Eligibility and Vesting
    7  
Section 3.2 Amount of Benefits
    7  
Section 3.3 Employee Compensation
    8  
Section 3.4 Allocation of Incentive Compensation
    8  
Section 3.5 Payment of Benefits
    9  
Section 3.6 Optional Forms of Retirement Benefit
    11  
Section 3.6A Election of Benefit Form Prior to 1 October 2006
    13  
Section 3.7 Election of Benefit Form On or After 1 October 2006
    14  
Section 3.8 Pre-Retirement Spousal Benefits
    15  
Section 3.9 Small Benefit Payment Procedures
    15  
Section 3.10 Change in Control
    16  
ARTICLE 3A SPECIAL SUPPLEMENTAL BENEFITS
    16  
ARTICLE 4 ADMINISTRATION
    17  
Section 4.1 Plan Administration and Interpretation
    17  
Section 4.2 Claim and Appeal Procedure
    18  
ARTICLE 5 FUNDING
    20  
Section 5.1 Benefits Unfunded
    20  
Section 5.2 Non-Qualified Plan
    20  
Section 5.3 ERISA
    20  
ARTICLE 6 AMENDMENT AND TERMINATION
    21  
Section 6.1 Amendment and Termination
    21  
Section 6.2 Contractual Obligations
    22  
Section 6.3 No Employment Rights
    22  
ARTICLE 7 GENERAL PROVISIONS
    22  
Section 7.1 Non-alienation of Benefits
    22  
Section 7.2 Minor or Incompetent
    23  
Section 7.3 Payee Unknown
    23  
Section 7.4 Illegal or Invalid Provision
    23  
Section 7.5 Governing Law and Headings
    23  
Section 7.6 Liability Limitation
    24  
Section 7.7 Notices
    24  
Section 7.8 Entire Agreement
    24  
Section 7.9 Binding Effect
    25  

ii



--------------------------------------------------------------------------------



 



SUPPLEMENTARY PENSION PLAN
OF
AIR PRODUCTS AND CHEMICALS, INC.
Amended and Restated Effective January 1, 2008
     WHEREAS, Air Products and Chemicals, Inc. did, effective October 1, 1978,
establish a Supplementary Retirement Plan for those of its employees eligible to
participate therein, which Plan was thereafter amended from time to time, and
was amended, restated and renamed the Supplementary Pension Plan of Air Products
and Chemicals, Inc. as of October 1, 1988, and was thereafter amended, inter
alia, as of 20 September 1995, 1 October 1995, 1 January 1996, 16
September 1999, 20 September 2000 and 1 May 2003 and amended and restated as of
1 January 2005;
     WHEREAS, Air Products and Chemicals, Inc. now wishes to make certain
revisions in the Plan to bring it in compliance with Internal Revenue Code
Section 409A, to reflect its operation in good faith compliance with
Section 409A since its restatement of 1 January 2005, and to restate said Plan
in its entirety;
     NOW, THEREFORE, the Supplementary Pension Plan of Air Products and
Chemicals, Inc. is hereby amended and restated in its entirety as follows, to
comply with Section 409A of the Code and regulations thereunder applicable to
nonqualified deferred compensation plans, effective as of 1 January 2008; and
the said Supplementary Pension Plan, as so revised and restated, shall apply
only to an Employee whose Separation from Service occurs on or after 1
January 2008, except as otherwise provided or as application of Section 409A has
required in practice. The rights and benefits, if any, of a former employee
shall be determined in accordance with the provisions of the Plan in effect on
the date his Separation from Service occurred, except as otherwise provided.

 



--------------------------------------------------------------------------------



 



ARTICLE 1
PURPOSE OF THE PLAN
     Section 1.1 This Plan is established to provide supplementary retirement
income benefits to a certain select group of management or highly compensated
persons in the employ of Air Products and Chemicals, Inc. and participating
subsidiaries. It thereby supplements the benefits payable to such persons under
the Air Products and Chemicals, Inc. Pension Plan for Salaried Employees.
ARTICLE 2
DEFINITIONS
     Section 2.1 As used herein, the following terms shall have the following
meanings, unless the context clearly indicates otherwise.
     “Accrued Benefit” shall mean, in the case of an Employee, a monthly
retirement benefit for the life of the Employee that such Employee would
receive, commencing at his Normal Retirement Date, in an amount determined under
Section 3.2 hereof based on his Credited Service, Average Compensation and
benefit payable under the Salaried Pension Plan as of the date such Accrued
Benefit is being determined.
     “Annual Incentive Plan” shall mean the Air Products and Chemicals, Inc.
2001 Annual Incentive Plan adopted by the Company’s stockholders, as it may be
amended from time to time.
     “Annuity Starting Date” shall mean the first day of the first period for
which a benefit under Section 3.1 will be paid; provided that, in the case of a
former Key Employee described in Section 3.5(b), the Annuity Starting Date shall

2



--------------------------------------------------------------------------------



 



be determined as if the Employee’s benefit distribution was not delayed in
accordance with Section 3.5.
     “Average Compensation” shall have the meaning set forth in Section 3.3
hereof.
     “Board” shall mean the board of directors of the Company or any Committee
thereof acting on behalf of the Board pursuant to its Charter or other
delegation of power from the Board or the Chairman of the Board acting pursuant
to a delegation of authority from the Board.
     “Change in Control” shall mean the first to occur of any one of the events
described below:

  (1)   Change in Ownership. The date any one person, or more than one person
acting as a group (as determined under 1.409A-3(i)(5)(v)(B)), acquires ownership
of stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company. However, if any one person, or more than one person
acting as a group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company. An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this section.

3



--------------------------------------------------------------------------------



 



  (2)   Change in Effective Control. The date any one person, or more than one
person acting as a group (as determined under 1.409A-3(i)(5)(v)(B)), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.  
  (3)   Change in Board. The date a majority of members of the Company’s Board
of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors before the date of the appointment or election.

     “Committee” shall mean the Company’s Benefits Committee or other Committee
designated to hear appeals under the Plan in accordance with the provisions of
Article 4 hereof.
     “Company” shall mean Air Products and Chemicals, Inc. and any successor
thereto by merger, purchase or otherwise.
     “Compensation” shall have the meaning set forth in Section 3.3 hereof.
     “Disability” shall mean any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Employee to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment.
     “Effective Date” shall mean, as to the Company, October 1, 1978, and as to
any other Employer, the date as of which the Salaried Pension Plan initially
becomes effective for Employees of the Employer.

4



--------------------------------------------------------------------------------



 



     “Employee” shall mean any person who is employed by an Employer on a
regular salaried basis on or after the Effective Date of the Plan applicable to
such Employer, who participates or participated in the Salaried Pension Plan as
an “Employee” as defined therein, and who is classified as an Executive Officer
for purposes of U.S. Securities Laws or is in salary grade 118 or above or the
equivalent grade in any future grade structure of the Company for and in respect
of any fiscal year of the Company or part thereof during such person’s most
recent 120 months of employment or such Employee’s period of employment by an
Employer, if less than 120 months.
     “Employer” shall mean the Company and/or any Participating Employer either
collectively or separately as the context requires.
     “Incentive Compensation” shall mean a bonus award of stock and/or cash paid
on a current basis by an Employer pursuant to the Annual Incentive Plan upon or
following the conclusion of the Company’s fiscal year to which such award
relates and/or a bonus award of stock and/or cash awarded under the Annual
Incentive Plan, the payment of which was deferred under the terms of the Air
Products and Chemicals, Inc. Deferred Compensation Plan.
     “Key Employee” shall mean any Employee or former Employee (not including a
beneficiary of either in the event that such Employee or former Employee is
deceased) who, on the first day of a Plan Year or any prior Plan Year for which
benefits are accrued under this Plan, is classified as an Executive Officer for
purposes of U.S. Securities Laws or is in salary grade 217 or above or the
equivalent grade in any future grade structure of the Company where such grade
indicates status as an officer; provided, the term Key Employee shall not
include more than the highest paid 200 employees who otherwise meet this
definition.

5



--------------------------------------------------------------------------------



 



     “Participating Employer” shall mean each Affiliated Company, some or all of
whose employees are participating in the Salaried Pension Plan as “Employees” as
defined therein, and have also received awards under the Annual Incentive Plan.
     “Plan” shall mean the “Supplementary Pension Plan of Air Products and
Chemicals, Inc.” as set forth herein and as amended from time to time.
     “Plan Administrator” shall mean the Company’s Director of Compensation and
Benefits prior to February 1, 2006 and, thereafter, the Vice President — Human
Resources, or such other person or entity as the Vice President — Human
Resources shall appoint to fill such role.
     “Plan Year” shall mean the annual period beginning on October 1 and ending
on September 30. A Plan Year shall be designated according to the calendar year
in which such Plan Year ends (e.g., the 2006 Plan Year refers to the Plan Year
beginning on October 1, 2005 and ending on September 30, 2006).
     “Salaried Pension Plan” shall mean the “Air Products and Chemicals, Inc.
Pension Plan for Salaried Employees” as amended from time to time.
     “Separation from Service” occurs when there is an expectation that the
Employee has terminated employment and is expected permanently to render
services at a level that is at least 60% less than the average level of services
rendered over the preceding 36 months. A Separation from Service shall be deemed
to occur in the case of a leave of absence exceeding six months (or 29 months if
due to Disability) where there is no legal or contractual right for the Employee
to return to work.
     Section 2.2 As used herein, the terms “Credited Service,” “ERISA,” and
“Retire,” “Retired,” or “Retirement,” and, except as specifically provided in

6



--------------------------------------------------------------------------------



 



this Article, all other capitalized terms, shall have the same meanings as in
the Salaried Pension Plan, unless the context clearly indicates otherwise.
     Section 2.3 The masculine pronoun whenever used herein shall include the
feminine. The singular shall include the plural and the plural shall include the
singular whenever used herein, unless the context otherwise requires.
ARTICLE 3
BENEFITS
     Section 3.1 Eligibility and Vesting. Subject to Sections 5.1 and 6.2, an
Employee shall be entitled to receive benefits under this Plan if such person
shall be entitled to receive a benefit under the Salaried Pension Plan. Benefits
under this Plan shall be calculated in accordance with Section 3.2 hereof and
shall be subject to the limitations herein provided.
     Section 3.2 Amount of Benefits. The amount of the benefit to be paid to an
Employee or any other person entitled to receive a benefit hereunder shall be
equal to the amount of the benefit such person would have received under the
Salaried Pension Plan (without regard to the limitations under
Sections 401(a)(17), and 415 of the Internal Revenue Code) if such benefit were
calculated using Average Compensation calculated pursuant to Section 3.3 hereof,
and then reduced by the amount of the actual benefit payable to such person
under the Salaried Pension Plan and further reduced by any amount previously
paid under this Plan. For purposes of this Section, if an Employee has a
Separation from Service prior to attaining age 55 and is subsequently reemployed
by the Company and such reemployment continues at the Employee’s age 55, the
benefit such Employee will be entitled to receive at age 55 based on his or her
prior Separation from Service shall be calculated pursuant to the provisions of
Section 3.4 of the Salaried Pension Plan. The normal form of benefit under
Section 4.1 of the Salaried Pension Plan shall be employed as the

7



--------------------------------------------------------------------------------



 



basis for making computations under this Section 3.2 in order to insure the
attaining for such purpose of equivalency between the various forms of benefits
provided by the Salaried Pension Plan and this Plan, regardless of whether an
optional form of benefit has been selected under Article V of the Salaried
Pension Plan and/or under Section 3.6 of this Plan.
     Section 3.3 Employee Compensation. For purposes of computing an Employee’s
benefit in accordance with Section 3.2 hereof, the Employee’s Average
Compensation shall be the monthly average of the Compensation of the Employee
for the 36 consecutive months (or total consecutive months if he or she was
employed by an Employer for less than 36 months) calculated to include any
months while on leave of absence, if such months would be considered in the
Average Compensation in the Salaried Pension Plan, in which his Compensation was
the highest during the 120 months nearest preceding his Separation from Service
(or during the total period of employment if he or she was employed by an
Employer less than 120 months). For this purpose, an Employee’s Compensation for
any period shall be equal to the sum of (a) his “Compensation” for such period
as defined in Article I of the Salaried Pension Plan, provided that no
limitation based on Code Section 401(a)(17) shall apply, (b) one hundred percent
(100%) of the Employee’s Incentive Compensation allocated to such period in
accordance with Section 3.4 hereof and (c) one hundred percent (100%) of the
amount of annual salary deferred by the Employee under the Air Products and
Chemicals, Inc. Supplementary Savings Plan on or before September 1, 2006 and
the Air Products and Chemicals, Inc. Deferred Compensation Plan thereafter,
which amount, but for such deferral election, would have been received by the
Employee as annual salary during such period.
     Section 3.4 Allocation of Incentive Compensation. For the purpose of
computing the Employee’s Compensation in accordance with Section 3.3 hereof, all
Incentive Compensation shall be allocated to the period for which the

8



--------------------------------------------------------------------------------



 



Incentive Compensation was awarded to the Employee by the Employer,
notwithstanding actual distribution of the Incentive Compensation at a later
time. The total dollar value of Incentive Compensation awards shall be allocated
in equal amounts to each month of the period for which the award was made.
     Section 3.5 Payment of Benefits.

(a)   Benefits shall be payable under the Plan on the first of the month
following Separation from Service; provided that, for Employees who have a
Separation from Service prior to attaining age fifty-five (55) but have not yet
received benefits under this Plan, the following rules apply:

  i.   For such Employees who have not attained age fifty-five (55) prior to 1
January 2009, benefits shall be payable on the first of the month after the
Employee attains age fifty-five (55) even if such Employee has subsequently
returned to employment with the Company, except as provided for small benefits
in Section 3.9.     ii.   For such Employees who have attained age fifty-five
(55) prior to 1 January 2009, benefits will be payable on 1 January 2009 even if
such Employee has subsequently returned to employment with the Company, except
as provided in (iii) below and for small benefits in Section 3.9.     iii.  
Notwithstanding the above, for such Employees who (x) attain age fifty-five
(55) during calendar year 2008 and who are eligible for a pension bridge under
Article 3A of this Plan or Section 3.2 of the Salaried Pension Plan, or
(y) attain age sixty-five (65) during calendar year 2008, benefits will be
payable on the date the Employee attains age 55 or 65, respectively.

9



--------------------------------------------------------------------------------



 



    Notwithstanding the above, benefits to Employees for whom the Company has
purchased annuities from Transamerica Occidental Life Insurance Company to fund
their benefit under the Salaried Pension Plan shall be payable under this Plan
on the first of the month after the Employee attains age sixty-five (65).
Payment of benefits will commence within 90 days of the Employee’s satisfying
the conditions therefore (the first day of which shall be the Annuity Starting
Date for purposes of Section 409A), and upon the Employee’s proper application
therefore or the Plan Administrator’s determination of the Employee’s
eligibility to commence benefits according to elections previously filed, except
for small benefits as described in Section 3.9(a). The Plan will not be
responsible for any delays or the costs or taxes associated with any delays that
result from the Employee’s failure to make proper application for benefits or
for delays associated with the normal processing of benefit payments. For
benefit payments commencing before 1 October 2006, benefits shall be paid in the
Primary Form of Benefit as determined in Section 5.2 of the Salaried Pension
Plan, unless the Employee shall elect to have an optional form of benefit in
accordance with the provisions of Section 3.6A hereof. For benefit payments
commencing on or after 1 October 2006, benefits shall be paid in a lump sum form
of benefit described in Section 3.6(b) below unless the Employee shall elect to
have benefits paid as an annuity in accordance with the provisions of
Section 3.7 hereof in which case, the Employee may elect the form of the annuity
as described in Sections 5.2(a), (b) and (c) of the Salaried Pension Plan. All
payments of benefits shall be subject to Federal income and such other tax
withholding as required by applicable law.   (b)   Notwithstanding the above, a
distribution to an Employee who at the time of his or her Separation from
Service is a Key Employee shall not be made or commence before the date which is
six months after the occurrence of such Separation from Service (or, if earlier,
the date of

10



--------------------------------------------------------------------------------



 



    death of such Key Employee). If the form of benefit elected by such Key
Employee is a lump sum, such lump sum shall be increased to reflect the delayed
payment in accordance with the Plan Administrator’s procedures for such
adjustments, and if the form of benefit is an annuity, the Key Employee will
receive, on the delayed payment date, all payments that would have been made
during the period of delay, adjusted for the delay in accordance with the Plan
Administrator’s procedures for such adjustments. The discount rate as described
in Section 3.6(b)(i) as it would have applied on the Annuity Starting Date shall
be used to adjust the delayed distributions to Key Employees.   (c)   If,
following a Separation from Service, the Employee continues or resumes accrual
of a benefit under the Salaried Pension Plan that would increase the total
benefit payable under this Plan, such additional benefit will be paid or will
commence payment in accordance with the election made under Section 3.6 of this
Plan either through an increase in any annuity payment being made to the
Employee or via an additional lump sum, and such increase or such additional
lump sum will be paid following subsequent Separation from Service in accordance
with the provisions in this Section 3.5 or, if upon a Change in Control, in
accordance with the provisions of Section 3.10.

      Section 3.6 Optional Forms of Retirement Benefit.

(a)   An Employee may elect as provided in Section 3.6A or 3.7, as applicable,
to have distribution of any benefits otherwise payable in accordance with
Section 3.5 hereof made in:

         (i)   Options A, B or C as set forth in such Section 5.2 of the
Salaried Pension Plan, substituting the benefit determined under Section 3.2
above for the benefit determined under Article IV of the Salaried Plan, or

11



--------------------------------------------------------------------------------



 



  (ii)   a lump sum form of benefit described below in this Section 3.6.

(b)   Subject to satisfaction of the procedures set forth below in
Section 3.6A(b) or 3.7, an Employee who so elects will have distribution of his
benefit under the Plan made in the form of a single lump sum cash payment
calculated by converting the benefit determined under Section 3.2 into a single
cash payment, using the following assumptions:

  (i)   For distributions prior to 20 September 2000, the mortality assumptions
to determine life expectancy shall be the mortality table or tables used by the
actuary as the basis for preparing the annual actuarial valuation for the
Salaried Pension Plan for the Plan Year immediately preceding the Employee’s
Retirement and, for distributions made on or after 20 September 2000, the
mortality assumptions used for this purpose shall be determined from a unisex
version of the 1994 Group Annuity Mortality Table; provided that, with respect
to any Employee who had an accrued benefit in the Plan as of 20 September 2000,
the single cash payment shall be the greater of the amount calculated using the
pre-September 20, 2000 mortality assumptions or the September 20, 2000 or later
mortality assumptions; and     (ii)   The discount rate used to determine the
lump sum actuarial present value of the primary form of benefit shall be the
yield for AAA Municipal Bonds as published periodically by Moody’s Investor
Service, Inc. in Moody’s Bond Survey, such rate to be based on the average yield
of the three (3) months immediately preceding the ninety (90) day period prior
to the Annuity Starting Date for the benefit.

12



--------------------------------------------------------------------------------



 



In case the above measure is no longer in use or available, the Committee will
select a comparable alternative.
       Section 3.6A Election of Benefit Form Prior to 1 October 2006.
For Annuity Starting Dates occurring prior to 1 October 2006, the following
procedures shall apply for election of optional forms of benefit.

(a)  Except as otherwise provided in subsection (b) below as to the lump sum
form of benefit, the same election of form of benefit procedures and terms and
conditions as are in effect under the Salaried Pension Plan shall be in effect
under the Plan including that, if the Employee is married on the Annuity
Starting Date, the Primary Form of Benefit shall take the form of Option A as
provided in Section 5.2 of the Salaried Pension Plan, notwithstanding that a
different form of benefit may be selected by such Employee for the distribution
of benefits under the Salaried Pension Plan and under this Plan.   (b)  An
Employee may elect a lump sum form of benefit subject to the following rules.

  (i)   Employee Statement. To elect a lump sum, the Employee will be required
to furnish a written statement that he forgoes any future ad hoc or other
increases in benefits paid under the Plan.     (ii)   Spousal Consent. The
Employee may elect a lump sum, a single life benefit or may specify a
beneficiary other than a spouse without spousal consent.     (iii)   Committee
Approval. The Committee, through the Plan Administrator, will have the right to
disapprove and suspend any and all elections of a lump sum form of benefit if
payment of the

13



--------------------------------------------------------------------------------



 



      Employee’s Plan benefit in such form would adversely affect the Company.  
  (iv)   Further Administrative Procedures. The Plan Administrator shall from
time to time adopt such additional procedures as he, in his discretion, shall
determine to be necessary or appropriate for the proper administration of
elections, approvals and payment of Plan benefits in lump sum form, including
procedures as to the timing of payment thereof, taking into consideration when
information as to the Employee’s final Incentive Compensation for services
rendered to the date of his Retirement is first available. Such procedures shall
be binding on Employees and the Company for all purposes of the Plan.

     Section 3.7 Election of Benefit Form On or After 1 October 2006
     For Annuity Starting Dates occurring on or after 1 October 2006, the
following procedures shall apply for election of optional forms of benefit.

(a)   Employees participating in the Plan as of 30 September 2006 who do not
have their Annuity Starting Date prior to 1 October 2006 must elect the form of
distribution of their Plan benefit prior to 1 October 2006. Such Employees will
be given the opportunity to elect an annuity form of benefit or a lump sum form
of benefit described in Section 3.6(b) in the manner determined by the Plan
Administrator. Such distribution election shall be with respect to an Employee’s
entire Plan benefit, whether accrued prior to or after 1 October 2006. Such
distribution election shall become irrevocable when accepted by the Plan
Administrator.   (b)   An Employee who first becomes an Employee on or after
October 1, 2006 shall make an irrevocable election as to the form of
distribution of their benefit within 30 days of becoming an Employee in a manner
determined

14



--------------------------------------------------------------------------------



 



    by the Plan Administrator. If no distribution election is made by the
Employee within 30 days of becoming eligible, benefits under the Plan shall be
payable in a lump sum form of benefit described in Section 3.6(b).

     Section 3.8 Pre-Retirement Spousal Benefits. If an Employee dies prior to
his or her Annuity Starting Date, a pre-Retirement spousal benefit shall be
payable to the Employee’s surviving spouse, if any, in the same form as that
elected by the Employee, commencing the first of the month following the later
of the Employee’s death or the date the Employee would have attained (i) age 50,
if the Employee was actively employed by the Company at time of death or if the
Employee is entitled to early retirement benefits under Section 3.2(c), (d),
(e) or (f) of the Salaried Pension Plan or Article 3A of this Plan, or (ii) age
55. The amount of the benefit shall be calculated in the same manner as provided
in Section 5.7 of the Salaried Pension Plan except substituting the benefit
determined under Section 3.2 above for the benefit determined under Article IV
of the Salaried Pension Plan.
     If a former Key Employee dies after his or her Annuity Starting Date but
prior to the delayed payment date of his or her benefit described in
Section 3.5(b) above, the Employee’s spouse shall receive a distribution within
90 days of the Employee’s death of the benefit payments that would have been
payable to the Employee on and after the Annuity Starting Date had the payment
not been delayed, adjusted for the delayed payment.
     Section 3.9 Small Benefit Payment Procedures.

(a)  Notwithstanding Sections 3.5, 3.6, 3.6A and 3.7 above, if an Employee’s
benefit has an aggregate actuarial present value of less than $10,000 at the
time of the Employee’s Separation from Service, or the monthly amount payable if
the benefit were distributed in a single life annuity commencing on the Normal
Retirement Date would be less than $100 per month, the payment of such benefit
shall be made by payment of a single

15



--------------------------------------------------------------------------------



 



    lump sum within 90 days of the Employee’s Separation from Service, in which
case the lump sum amount so paid shall be the actuarial present value of the
monthly benefit.   (b)   For purposes of this Section 3.9, if an Employee
Separates from Service prior to his or her Early Retirement Date, the same
actuarial factors, assumptions and procedures as are employed under Section 5.1
of the Salaried Pension Plan shall be employed to calculate the actuarial
present value of any benefit and if an Employee Separates from Service on or
after his or her Early Retirement Date, the same actuarial factors and
assumptions as are employed under Section 3.6 (b) of this Plan shall be used to
calculate the actuarial present value of any benefit.

     Section 3.10 Change in Control. Notwithstanding the above provisions of
this Article 3, upon a Change in Control, an Employee shall have an immediate,
nonforfeitable right to his or her Accrued Benefit under the Plan and shall
receive an immediate lump sum payment of such. This payment shall not affect his
or her continued eligibility under the Plan; however, his or her Accrued Benefit
under the Plan shall be reduced by the amount paid out.
ARTICLE 3A
SPECIAL SUPPLEMENTAL BENEFITS
     Notwithstanding any provision of the Plan to the contrary, certain
employees of the Employer shall be entitled to receive a special supplemental
benefit under the Plan in accordance with the following provisions:

(a)   Any Participant in the Salaried Pension Plan who:

  (i)   Would be described in Section 3.2(c) of the Salaried Pension Plan text
except that such Participant was a Highly Compensated Employee at the time of
his or her Separation from Service; or

16



--------------------------------------------------------------------------------



 



  (ii)   Would be described in Section 3.2(d) of the Salaried Pension Plan text
except that such Participant was a Highly Compensated Employee Separated from
Service after 1 January 2001 and notified of such Separation from Service prior
to 1 July 2002 shall be entitled to a benefit under this Plan as follows:

(b)   The amount of the benefit shall be the difference between the monthly
retirement benefit the Participant receives under Section 3.4 of the Salaried
Pension Plan and the benefit the Participant would have received under
Section 3.2 of the Salaried Pension Plan had he or she Separated from Service on
or after his or her Early Retirement Date.   (c)   If such a Participant is not
an Employee for purposes of this Plan, such a Participant shall be treated as an
Employee for purposes of this Plan except for purposes of Sections 3.1-3.4;
provided that such a Participant whose Separation from Service occurred prior to
1 January 2000 shall not be treated as an Employee for purposes of Subsections
3.6(a)(ii), 3.6(b), or 3.6A(b).

ARTICLE 4
ADMINISTRATION
     Section 4.1 Plan Administration and Interpretation. The Plan shall be
administered by the Plan Administrator. The Plan Administrator shall have full
power and authority to administer the Plan and interpret the Plan in a manner
which is as consistent with the interpretations of similar provisions in the
Salaried Pension Plan as the context reasonably permits. The Plan
Administrator’s powers shall include, by way of illustration and not limitation,
the discretionary authority and power to construe and interpret the Plan
provisions, decide all questions of eligibility for benefits, and determine the
amount, time, and manner of payments of any benefits and to authorize the
payment of benefits hereunder, except to the extent such powers have been given
to the Committee pursuant to Section 4.2 below or otherwise. The Plan
Administrator may appoint one or

17



--------------------------------------------------------------------------------



 



more individuals or committees to assist him in carrying out his duties and
responsibilities under the Plan and may adopt rules and regulations for the
administration of the Plan and alter, amend, or revoke any rules or regulations
so adopted. The decisions of the Plan Administrator or his delegates shall be
final and binding on the Company, the Employers, the Employees, and their
beneficiaries.
     Section 4.2 Claim and Appeal Procedure.

(a)  Claim Procedure. In the event of a claim by an Employee or an Employee’s
beneficiary for or in respect of any benefit under the Plan or the method of
payment thereof, such Employee or beneficiary shall present the reason for his
claim in writing to the Plan Administrator. The Plan Administrator shall, within
ninety (90) days after the receipt of such written claim, send written
notification to the Employee or beneficiary as to its disposition, unless
special circumstances require an extension of time for processing the claim. If
such an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ninety (90) day period. In no event, however, shall such extension
exceed a period of ninety (90) days from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan Administrator expects to render the final
decision.     In the event the claim is wholly or partially denied, the Plan
Administrator’s written notification shall state the specific reason or reasons
for the denial, include specific references to pertinent Plan provisions on
which the denial is based, provide an explanation of any additional material or
information necessary for the Employee or beneficiary to perfect the claim and a
statement of why such material or information is necessary, and set forth the
procedure by which the Employee or beneficiary may appeal the denial of the
claim. If the claim has not been granted and notice is not

18



--------------------------------------------------------------------------------



 



    furnished within the time period specified in the preceding paragraph, the
claim shall be deemed denied for the purpose of proceeding to appeal in
accordance with paragraph (b) below.   (b)   Appeal Procedure. In the event an
Employee or beneficiary wishes to appeal the denial of his claim, he may request
a review of such denial by the Committee by making written application to the
Plan Administrator within sixty (60) days after receipt of the written notice of
denial (or the date on which such claim is deemed denied if written notice is
not received within the applicable time period specified in paragraph
(a) above). Such Employee or beneficiary (or his duly authorized representative)
may, upon written request to the Committee, review documents which are pertinent
to such claim, and submit in writing issues and comments in support of his
position. Within sixty (60) days after receipt of the written appeal (unless an
extension of time is necessary due to special circumstances or is agreed to by
the parties, but in no event more than one hundred and twenty (120) days after
such receipt), the Committee shall notify the Employee or beneficiary of its
final decision. If such an extension of time for review is required because of
special circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. The final decision shall be
in writing and shall include: (i) specific reasons for the decision, written in
a manner calculated to be understood by the claimant, and (ii) specific
references to the pertinent Plan provisions on which the decision is based.  
(c)   Change in Control. Notwithstanding the above, upon a Change in Control,
for the three-year period commencing on the date of the Change in Control, the
Plan Administrator shall notify the Employee of the disposition of a claim under
paragraph (a) above, and the Committee shall notify the Employee of

19



--------------------------------------------------------------------------------



 



    the decision on an appeal under paragraph (b) above, within ten (10) days of
receipt of the claim or appeal, respectively.

ARTICLE 5
FUNDING
     Section 5.1 Benefits Unfunded. The Plan shall be unfunded. Neither an
Employer, the Board, nor the Plan Administrator shall be required by the terms
of the Plan to segregate any assets in connection with the Plan. Neither an
Employer, the Board nor the Plan Administrator shall be deemed to be a trustee
of any amounts to be paid under the Plan. Any liability to any person with
respect to benefits payable under the Plan shall be only a claim against the
general assets of the Employer. No such liability shall be deemed to be secured
by any pledge or any other encumbrance on any specific property of the Employer.
     Section 5.2 Non-Qualified Plan. The Plan will not be qualified under the
Code and the Company and the Employers shall not be required to qualify the
Plan.
     Section 5.3 ERISA. The Plan is intended to constitute an unfunded plan
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees of the Employer which
qualifies for the exclusion provided for in Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA. In the event that any regulatory body should determine that
the Plan does not qualify for such exclusion, then the Company may retroactively
revise the eligibility criteria under the Plan so that this Plan may qualify for
the exclusion or take such other action as is deemed necessary, and the Company
and the Employers shall have no liability to those individuals who had been
eligible for benefits under the Plan prior to such revision or action

20



--------------------------------------------------------------------------------



 



except to the extent of the individual’s Accrued Benefit as of the effective
date of such action.
ARTICLE 6
AMENDMENT AND TERMINATION
     Section 6.1 Amendment and Termination. While the Company intends to
maintain this Plan in conjunction with the Salaried Pension Plan for so long as
necessary or desirable, the Company reserves the right at any time to amend,
suspend, and/or terminate this Plan, in whole or part. Action to terminate the
Plan may be taken on behalf of the Company only by the Board, by its resolutions
duly adopted. Any other action referred to in this subsection and not determined
by the Company’s general counsel to be in contravention of law may be taken on
behalf of the Company by the Board or the Chairman of the Board or his delegate
by a resolution, certificate, new or revised Plan text, or other writing;
provided that, only the Board may approve a Plan amendment which (A) would
materially increase aggregate accrued benefits under, materially change the
benefit formula provided by, or materially increase the cost of the Plan so long
as persons designated by the Board as “Executive Officers” for purposes of the
U.S. Securities laws participate in the Plan; or (B) would freeze benefit
accruals, materially reduce benefit accruals, or otherwise materially change the
benefits under the Plan; or (C) would constitute the exercise of power or
function assigned to the Finance Committee of the Board, the Plan Administrator,
or the Committee. The Chairman may delegate the authority described in the
preceding sentence in writing. Notwithstanding the above no such amendment,
termination or suspension shall reduce the benefits payable to or accrued by an
Employee as of the date of such amendment, suspension or termination, except as
provided in Section 5.3. If this Plan is terminated, no new benefits shall be
accrued hereunder; and all benefits previously accrued shall be payable at such
times as otherwise provided herein.

21



--------------------------------------------------------------------------------



 



     Section 6.2 Contractual Obligations. Notwithstanding Section 5.1 hereof,
each Employer hereby makes a contractual commitment to pay the benefits
theretofore accrued in respect of each Employee of such Employer under the Plan
to the extent it is financially capable of meeting such obligations from its
general assets, and at such times as such benefits are payable under the terms
hereof.
     Section 6.3 No Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between an Employer and any Employee, or
as a right of any Employee to be continued in the employment of an Employer, or
as a limitation on the right of an Employer to discharge any of its Employees,
with or without cause. Specifically, no rights are created under the Plan with
respect to continued employment. It is understood that each Employee is employed
at the will of the respective Employer and the Employee and in accord with all
statutory provisions.
ARTICLE 7
GENERAL PROVISIONS
     Section 7.1 Non-alienation of Benefits. Except as may be required by law,
no benefit payable under the Plan is subject in any manner to anticipation,
alienation, sale, transfer, assignment, garnishment, pledge, encumbrance, or
charge whether voluntary or involuntary, including in respect of liability of an
Employee or his beneficiary for alimony or other payments for the support of a
spouse, former spouse, child, or other dependent, prior to actually being
received by the Employee or beneficiary under the Plan, and any attempt to
anticipate, alienate, sell, transfer, assign, garnish, pledge, encumber, or
charge the same shall be void. No such benefits will in any manner be liable for
or subject to the debts, liabilities, engagements, or torts of any Employee or
other person entitled to receive the same and if such person is adjudicated
bankrupt or attempts to

22



--------------------------------------------------------------------------------



 



anticipate, assign, or pledge any benefits, the Plan Administrator shall have
the authority to cause the same or any part thereof then payable to be held or
applied to or for the benefit of such Employee, his spouse, children or other
dependents, or any of them, in such manner and in such proportion as the Plan
Administrator may deem proper.
     Section 7.2 Minor or Incompetent. If the Plan Administrator determines that
any Employee or beneficiary entitled to payments under the Plan is a minor or
incompetent by reason of physical or mental disability, it may, in its sole
discretion, cause all payments thereafter becoming due to such person to be made
to any other person for his benefit, without responsibility to follow
application of amounts so paid. Payments made pursuant to this provision shall
completely discharge the Company, the Employers, the Plan, the Board, and the
Plan Administrator from all further obligations with respect to benefits under
the Plan.
     Section 7.3 Payee Unknown. If the Plan Administrator has any doubt as to
the proper beneficiary to receive payments hereunder, the Plan Administrator
shall have the right to withhold such payments until the matter is finally
adjudicated. However, any payment made in good faith shall fully discharge the
Plan Administrator, the Company, the Employers, and the Board from all further
obligations with respect to that payment.
     Section 7.4 Illegal or Invalid Provision. In case any provision of the Plan
shall be held illegal or invalid for any reason, such illegal or invalid
provision shall not affect the remaining parts of the Plan, but the Plan shall
be construed and enforced without regard to such illegal or invalid provision.
     Section 7.5 Governing Law and Headings. The provisions of the Plan shall be
construed, administered, and governed in accordance with the laws of the
Commonwealth of Pennsylvania, including its statute of limitation

23



--------------------------------------------------------------------------------



 



provisions, to the extent such laws are not preempted by ERISA or other
applicable Federal law. Titles of Articles and Sections of the Plan are for
convenience of reference only and are not to be taken into account when
construing and interpreting the provisions of the Plan.
     Section 7.6 Liability Limitation. No liability shall attach to or be
incurred by the Plan Administrator or any officer or director of the Company or
an Employer under or by reason of the terms, conditions, and provisions
contained in the Plan, or for the acts or decisions taken or made thereunder or
in connection therewith; and as a condition precedent to the receipt of benefits
hereunder, such liability, if any, is expressly waived and released by the
Employee and by any and all persons claiming under or through the Employee or
any other person. Such waiver and release shall be conclusively evidenced by any
act of participation in or the acceptance of benefits under the Plan.
     Section 7.7 Notices. Except as otherwise specified, any notice to the Plan
Administrator, the Company, or an Employer which shall be or may be given under
the Plan shall be in writing and shall be sent by registered or certified mail
to the Plan Administrator. Notice to an Employee shall be sent to the address
shown on the Company’s or the Employer’s records. Any party may, from time to
time, change the address to which notices shall be mailed by giving written
notice of such new address.
     Section 7.8 Entire Agreement. Except as may be provided in an individual
severance agreement between the Company or other Employer and an Employee, this
Plan document shall constitute the entire agreement between the Company or other
Employer and the Employee with respect to the benefits promised hereunder and no
other agreements or representations with respect to such benefits, oral or
otherwise, express or implied, shall be binding on the Company or other
Employer.

24



--------------------------------------------------------------------------------



 



     Section 7.9 Binding Effect. All obligations for amounts not yet paid under
the Plan shall survive any merger, consolidation, or sale of substantially all
of the Company’s or an Employer’s assets to any entity, and be the liability of
the successor to the merger or consolidation or purchaser of assets, unless
otherwise agreed to in writing by the parties thereto.
     IN WITNESS WHEREOF, the Company, intending to be legally bound hereby, has
caused the Plan to be adopted and approved by the execution of its duly
authorized officers as of the 1st day of December, 2007.

           
AIR PRODUCTS AND CHEMICALS, INC.
      By:                Vice President - Human Resources             

25